Citation Nr: 0824098	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  98-14 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946 and from January 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In October 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket (AOD).

In January 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

The appeal was remanded in December 2004, November 2006, 
April 2007, and September 2007.  In April 2008, the Board 
requested a Veterans Health Administration (VHA) medical 
opinion.

In a January 2008 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran requested an additional Travel Board 
hearing.  As noted, the veteran testified before the Board in 
January 2007.  There is no indication that the veteran and 
his representative did not have a full opportunity to present 
testimony and evidence at these hearings.  The Board declines 
to provide an additional hearing. See 38 C.F.R. §§ 20.700, 
20.703.  The Board finds that the veteran's appeal is ready 
for appellate review.


FINDING OF FACT

The veteran does not have vertigo that is the result of a 
disease or injury in-service, or that is proximately due to 
or the result of a service-connected disease or injury.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active service, 
nor is such a disorder proximately due to or the result of 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Service records show that the veteran served in the Army Air 
Corps initially as an aerial gunner and later, after being 
commissioned, as a Navigator.


Service medical records are negative for complaints, 
treatment, or diagnosis of vertigo.  

At an October 1991 ENT examination performed by Warren H. 
Zelman, M.D., the veteran reported that he did not experience 
dizziness.

At an August 1996 VA ear disease examination, the veteran 
complained of tinnitus and hearing loss.  The examination 
showed normal auricle, external canal, tympanic membrane, 
tympanum, and mastoid.  There was no active ear disease 
present and no infectious disease of the middle or inner ear.  
There was no indication of balance problems.  The veteran was 
diagnosed with bilateral high frequency sensorineural hearing 
loss.  At his August 1996 VA audiological examination, the 
veteran reported occasional unsteadiness which occurred 
daily.

At his March 1998 VA audiological examination, the veteran 
reported tinnitus, hearing loss, and vertigo.  Tympanometry 
suggested bilateral normal middle ear compliance.  Tone decay 
was negative bilaterally.  The March 1998 VA ear disease 
examination did not note vertigo.

A September 1998 ENG Report from T. Zanetti, Clinical 
Audiologist, indicated the results suggested a lesion of the 
left labyrinth or vestibular nerve.

At a February 1999 RO hearing, the veteran testified that he 
had been having problems with vertigo for many years but had 
originally thought that it was part of his sinus condition.  
He stated he had attacks of vertigo once or twice a week and 
received no treatment because there was no treatment for this 
condition.  He described the condition as being lightheaded 
and had to try to balance himself.  It occurred when he 
changed position such as when he looked at a lower shelf in 
the library and then got up.  At times, he stated, he felt 
like he was going to pass out.  

A June 1999 letter from Dr. Zelman indicated the veteran was 
seen in June 1999 with complaints of intermittent vertigo.  
Dr. Zelman stated that this had occurred for many years and 
was probably service related.  Dr. Zelman noted that the 
veteran's vertigo had been a recalcitrant problem for many 
years and was consistent with otologic problems of long-
standing duration, i.e., tinnitus, progressive hearing loss, 
and chronic vertigo.  

In June 2002, a VA examiner was asked to render an opinion as 
to whether the veteran's complaint of vertigo was secondary 
to his hearing loss and tinnitus due to acoustic trauma in 
the service.  The examiner noted that the entire claims file 
was reviewed.  The examiner noted that in August 1996, the 
veteran first complained of unsteadiness at the time of an 
audiological evaluation.  He noted a review of the systems 
that was filled out for the veteran at the time of a private 
ENT examination in 1991 showed that the veteran circled 
"No" for the question of complaints of dizziness.  It was 
noted that the veteran had subsequent audiometric evaluations 
which showed bilateral high frequency sensorineural hearing 
loss, left ear slightly greater than the right.  In September 
1998, an ENG was performed which showed a 40 percent weakness 
of the left vestibular system.  

The examiner opined that the veteran's vertigo was not 
service connected since it was not secondary to his service 
connected hearing loss and tinnitus.  He based his opinion on 
the fact that there were no complaints or documentation of 
complaints of dizziness in the VA record prior to August 1996 
and that the veteran had no complaints of dizziness in the 
examination dated in 1991.

A letter from Dr. Zelman dated in June 2005 indicated the 
veteran had been a patient since May 1997.  It was noted that 
the veteran had a long history of tinnitus and hearing loss.  
Dr. Zelman felt that the veteran's hearing loss was most 
probably service related.  At his most recent visit in June 
2005, there was a lack of significant progression in the 
veteran's neurosensory hearing loss, but there was 
progression in his speech discrimination, now 56 percent in 
the right ear and 68 percent in the left ear.  His 
neurosensory hearing loss was flat at 2000-8000 Hz at 65-70 
decibels.  Dr. Zelman indicated that an ENG was performed in 
June 2005 and this showed caloric responses weaker in the 
left ear.  His otoneurologic examination was otherwise 
normal.  

Dr. Zelman stated that his impression was that this could be 
consistent with pathology in the left labyrinth or vestibular 
nerve.  This was a long standing problem which he had.  Dr. 
Zelman noted that he was not sure if this was service 
related, but felt that the veteran's hearing loss was.  

A July 2005 VA examination did not opine as to the etiology 
of the veteran's vertigo. 

An August 2005 VA ENG Report showed a 40 percent caloric 
weakness in the left ear.  The impression noted left sided 
caloric weakness denoting a lesion involving the left lateral 
(horizontal) semicircular canal or vestibular nerve.

In a September 2005 addendum to the July 2005 VA examination, 
the examiner noted that the claims file was reviewed.  The 
examiner noted that the veteran did not report hearing loss, 
tinnitus, or vertigo while in service.  It was noted that in 
his post-discharge auditory examination in 1952, there was no 
evidence of hearing loss, tinnitus, or vertigo.  The examiner 
indicated the veteran had tinnitus and hearing loss first 
identified in 1997.  A prior auditory examination in 1991 did 
not show any evidence of severe sensorineural hearing loss.  
It was noted that the veteran reported his vertigo sometime 
in 1997 and 1998, and in September of 1998 had an ENG 
performed which showed a 40 percent weakness in the left 
vestibular system.  A repeat ENG in August 2005 showed the 
same.  

The examiner indicated that given the veteran had no history 
of trauma to the left ear, aside from the noise exposure, and 
had denied or had not reported any vertigo symptoms prior to 
1997; he opined that it was less likely than not that the 
veteran's vertigo was related to his service activity.  In 
addition, the examiner noted that it was less likely than not 
that the hearing loss and tinnitus was service connected.

At his January 2007 Travel Board hearing, the veteran 
testified that he was receiving treatment for his vertigo 
from Dr. Zelman.  The veteran indicated he did certain 
exercises to help elevate the balance problems.  He stated 
that he initially thought the vertigo was a symptom of his 
sinusitis.  The veteran testified that he was never treated 
for vertigo or dizziness while in service.  

At a May 2007 VA examination, the examiner noted he reviewed 
the veteran's claims file.  The examiner noted the veteran 
sustained a concussion in 1938 and audiograms consistently 
showed left asymmetrical hearing loss, which were able to be 
followed and traced back to at least 1991 in the medical 
records.  An electronystagmographic was done in August 2005, 
which showed a 40 percent weakness and a diagnosis of left 
labyrinthitis versus vestibular nerve.  The examiner noted 
that he saw documentation of tinnitus as far back as 1950 but 
it looked like the vertigo seemed to be established in 
documentation since 1996.

After physical examination, interview, and review of the 
claims file, the examiner noted it was difficult to correlate 
the vertigo to the sinus surgeries.  The examiner opined that 
it was at least likely that the inner ear dysfunction could 
be related to multiple procedures.  The veteran reported 
multiple polyps, window surgery and sinus surgeries while in 
service.  However, the examiner did not have those records to 
review.  

At an October 2007 VA examination, the examiner noted 
reviewing the claims file.  The veteran reported having 
episodes of feeling off balance in 1951.  He stated he 
started having sinus problems in 1952 and had various sinus 
surgeries in the service.  He reported that after the 
surgeries his vertigo became worse.  The veteran associated 
his episodes of vertigo with his hearing loss.  The examiner 
noted that the first complaints of dizziness or any other 
vertiginous symptoms were not recorded until 1996.  

The examiner noted that she could not resolve the issue as to 
whether the vertigo was due to or aggravated by his in-
service surgeries from sinusitis or hearing loss without 
resorting to mere speculation.  

In April 2008, the Board requested a Veterans Health 
Administration (VHA) medical opinion as to the etiology of 
the veteran's current vertigo.

The VHA physician of the ear, nose and throat section 
responded by letter in April 2008.  In this letter the VHA 
physician indicated that the veteran did have vertigo as the 
abnormal ENG supported the veteran's contention.  The 
physician indicated that the vertigo was not as least as 
likely as not proximately due to or aggravated by his in 
service surgeries or his service connected sinusitis.  The 
rationale was that the veteran had surgery for sinusitis in 
1952 in the military and claimed that he had vertigo when he 
was in the military service but failed to mention it because 
he thought it was from the sinusitis for which he was being 
treated.  In fact, the physician noted, sinusitis and sinus 
surgery are not associated with vertigo.  Furthermore, it was 
noted that vertigo is an incapacitating symptom and it would 
be extremely unlikely that a serviceman would not bring it to 
the attention of his superiors and his doctors.

The physician also indicated that the vertigo was not as 
likely as not to be proximately due to or aggravated by the 
veteran's service connected hearing loss or tinnitus.  The 
rationale given by the physician was that the symptom of 
vertigo did not develop until many years after his military 
service.  It was first reported in 1996.  In 1991 in a review 
of systems with a private physician, the veteran circled 
"no" to the question of dizziness and signed the form.  
This veteran suffers from noise induced hearing loss with 
associated tinnitus due to his noise exposure from aircraft 
during military service.  Noise induced hearing loss 
typically is not associated with vertigo in clinical 
practice, nor has any such association been proven by 
epidemiologic study.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for vertigo.

In evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).

In this case, the service medical records directly contradict 
the veteran's recollection of having vertigo in service.  The 
statements from Dr. Zelman relate the vertigo to service are 
solely based on the veteran's self-reported history as there 
are no other corroborating records substantiating that the 
veteran complained, was treated for, or was diagnosed with 
vertigo in service.  As noted above, there is no medical 
evidence of vertigo until many years after separation from 
service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the Board's rejection of the doctors' opinions, which were 
based on history related by the appellant, was justified 
because the appellant's testimony conflicted with the service 
medical records).  In addition, a private ENT examination in 
1991 showed that the veteran circled "No" for the question 
of complaints of dizziness.  Vertigo was first reported at a 
VA audiological examination in August 1996.

An April 2008 medical opinion rendered by a VA physician 
indicated that after reviewing all the medical documentation 
vertigo was not as least as likely as not proximately due to 
or aggravated by the veteran's service surgeries or his 
service connected sinusitis, hearing loss, or tinnitus.

The Board is sympathetic to the veteran's current condition 
and his recollections of what occurred in service, however, 
there is no evidence to suggest that he incurred vertigo in 
service.  Therefore, the Board must find that the 
recollection of the veteran is outweighed by the remaining 
evidence.  Accordingly, the Board finds that the information 
given to the private physician was inaccurate; therefore, the 
opinion regarding the etiology of the veteran's disability is 
not probative.

As the preponderance of the evidence is against the claim for 
vertigo, the benefit-of-the-doubt rule does not apply and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2005 and April 2007 of the information 
and evidence needed to substantiate and complete a claim for 
entitlement to service connection, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  The claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until July 2006.  The 
failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection and any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, VA examination, private treatment 
records, and private and VA medical opinions have been 
associated with the claims folder.  Accordingly, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran.  See 38 C.F.R. § 3.159 (c)(4) (2007).  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


ORDER

Entitlement to service connection for vertigo is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


